Dismissed and Memorandum Opinion filed May 20, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00114-CV
____________
 
EUNICE GRIFFITH, Appellant
 
V.
 
THE BARRISTER’S BROKER, L.L.C., Appellee
 

 
On Appeal from the
281st District Court
Harris County,
Texas
Trial Court Cause
No. 2008-75832
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 11, 2010.  On May 12, 2010, the
parties filed an agreed motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The parties’ further request
we order the trial court to release the bond filed by Appellant.  The motion is
granted.  
Accordingly,
the appeal is ordered dismissed.  We further order the trial court to release
appellant’s bond.
PER
CURIAM
Panel consists of Justices Brown, Sullivan, and
Christopher.